Citation Nr: 1430144	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-04 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for gastritis.

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from August 1963 to December 1966, including combat service in the Republic of Vietnam; his decorations include the Combat Action Ribbon.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the RO that, in pertinent part, denied a compensable disability rating for service-connected gastritis and denied entitlement to a TDIU.  Although the Veteran initiated appeals with regard to a number of other issues, her perfected only the two matters listed above with the filing of a VA Form 9, Appeal to Board of Veterans' Appeals specifically limiting the appeal.

In September 2012, the Veteran testified at a hearing held before the undersigned via videoconference from the RO.  Unfortunately, the hearing failed to properly record, and no transcript could be produced.  For all intents and purposes, the hearing did not take place.  The Veteran was therefore offered an opportunity for a new hearing in October 2012 correspondence.  He did not respond.  In accordance with the terms outlined in the October 2012 letter to him, it is therefore presumed that he no longer desires a hearing.  


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's gastritis has been manifested primarily by symptoms of heartburn, epigastric pain, reflux, and regurgitation of stomach contents; symptoms productive of considerable impairment of health have not been demonstrated.

2.  The Veteran has not worked full-time since 2000; he reportedly has completed four years of high school, and has no additional training; he last worked in machine maintenance.

3.  Service connection is in effect for PTSD, rated as 70 percent disabling; for tinnitus, rated as 10 percent disabling; for gastritis, now rated as 10 percent disabling; and for bilateral hearing loss, rated as 0 percent (noncompensable) disabling.  The combined disability rating is now 80 percent.  

4.  The Veteran's service-connected disabilities are shown to be of such a nature or severity to prevent him from obtaining or retaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for gastritis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2013). 

2.  The criteria for a finding of entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  March 2007 and January 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a July 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although the Veteran has indicated that he is in receipt of Social Security Administration (SSA) disability benefits, SSA certified in July 2011 that records in connection with his claim had been destroyed; further efforts to secure them would be futile.  The Veteran was so informed in September 2011.  38 C.F.R. § 3.159(c)(2).  

Several VA examinations have been conducted in connection with the appellate claims.  Examiners made all clinical findings necessary to appropriate application of the rating criteria.  The Veteran has not argued, and the record does not reflect, that the examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

A.  Gastritis

Service connection has been established for gastritis, based on complaints of abdominal cramping.  The RO has evaluated the Veteran's gastrointestinal disability under Diagnostic Code 7399-7305, pertaining to duodenal ulcer, as 0 percent (noncompensable) disabling.  A hyphenated diagnostic code generally reflects a rating by analogy; the use of a "99" Code number indicates that the condition is not one specifically listed.  38 C.F.R. §§ 4.20, 4.27. 

VA recognizes that gastrointestinal disabilities are often productive of a complex, overlapping disability picture.  Special care must therefore be taken to avoid prohibited pyramiding, or compensating the same manifestation under multiple Codes.  38 C.F.R. § 4.113.  Accordingly, the Schedule provides that the Code representing the "predominant disability picture" must be applied.  38 C.F.R. § 4.114.

The currently assigned 0 percent evaluation is assigned by analogy to a duodenal ulcer, which assigns ratings based on the frequency and duration of symptoms such as periodic vomiting, recurrent hematemesis or melena, and manifestations of anemia.  38 C.F.R. § 1.114, Code 7305.

However, the Veteran's complaints during the appellate period more closely align with the criteria for evaluation of a hiatal hernia under Code 7346; these criteria are also typically applied for evaluation of gastroesophageal reflux disease (GERD).  Examining doctors have in fact changed the current diagnosis to GERD and hiatal hernia based on the Veteran's clinical presentation at examinations undertaken in connection with the current appeal.  The Veteran and his representative have argued that the criteria of Code 7346 should be applied as more favorable to the Veteran.  The Board agrees.  

A 10 percent evaluation is warranted for esophageal reflux with two or more of the symptoms required for a 30 percent evaluation, but of less severity than is required for the 30 percent evaluation.  A 30 percent evaluation requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal, arm or shoulder pain-all of which are productive of considerable impairment of health.  A 60 percent evaluation is in order for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

During a June 2007 VA examination, the Veteran reported taking medication daily for the past two-to-three years, with stable symptoms.  Otherwise, he had dyspepsia and nausea.  He reported no vomiting lately.  Examination of the abdomen in June 2007 revealed that it was benign, soft, and non-tender.  There were no masses.  The Veteran reported a weight gain of five pounds in the last few months.  Mild anemia was noted in March 2007.  Diagnostic testing revealed a small sliding hiatal hernia; no other significant abnormality was detected.  Diagnoses now included dyspepsia with sliding hiatal hernia and gastritis.  The examiner noted that symptoms were stable on current medical regimen.

The report of a May 2008 VA general medical examination reflects a negative examination of the abdomen.  At that time, the abdomen was nontender and obese, and there were normal bowel sounds.

VA treatment records, dated in May 2008, show an assessment of gastroesophageal reflux disease.  At that time the Veteran reportedly felt that liquids-primarily cold water-were difficult to swallow when he was dehydrated after sweating.  He reported no trouble with pills or solids, and reported that his appetite was good.  His weight loss on dieting was intentional.

In September 2012, the Veteran testified that he continued to have difficulty swallowing and often had "dry heaves."  He testified that he required medication to control his reflux; and that while he ate bland food, he continued to have daily heartburn.  The Veteran also testified that he raised the head portion of his bed and slept on an incline, to help control his reflux.

Here, throughout the rating period, the evidence shows a worsening of the Veteran's digestive condition, as demonstrated by findings of persistent pyrosis, with varying accounts of regurgitation, and reflux.  The evidence more nearly approximates the criteria for a 10 percent disability rating under Code 7346.  38 C.F.R. § 4.7, 4.21.  

However, the combination of symptoms is of lesser severity than that which would warrant a disability rating in excess of 10 percent.  The overall evidence does not approximate considerable impairment of health due to symptoms of gastritis or gastroesophageal reflux disease.  His symptoms have not affected his body weight, and anemia was only noted on one occasion in March 2007.  The evidence does not demonstrate that a disability rating in excess of 10 percent is warranted under 38 C.F.R. § 4.114, Diagnostic Code 7346.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the symptomatology and impairment caused by the Veteran's service-connected gastritis are specifically contemplated by the rating criteria applied, as shown above.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  As such, referral for consideration for extraschedular evaluations is not warranted.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

B.  TDIU

Total disability ratings for compensation may be assigned where the Schedular rating is less than total and the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Marginal employment is not considered substantially gainful employment.  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. §§ 3.340, 4.16(a).  There is no requirement that employment be in a certain field or provide a certain standard of living or income level beyond the poverty level.  Factors to be considered in determining entitlement to TDIU include but are not limited to employment history, educational achievement, and vocational attainment. Age is not a factor.  38 C.F.R. § 4.16

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Throughout the appellate period, the Veteran has met the Schedular eligibility criteria.

The Veteran has completed four years of high school, and has had no additional education and training.  He reportedly last worked full-time maintaining machines for a manufacturing company from 1995 to 2000.  He has reported a widely varied work history; he switches jobs, and fields, often.  For example, he has worked as a physical laborer, as a counselor, a cab driver, a landlord's helper, a retail salesman, a welder, and in real estate.  he has taken some vocational rehabilitation classes, such as data entry.  He states that he has not worked full time since 2000 or 2001.

The Board notes that VA examiners have indicated, and the lay and medical evidence of record tends to show, that the Veteran's gastrointestinal disability, hearing loss, and tinnitus have little to no impact upon his occupational functioning.  The focus, therefore, is on whether it is at least as likely as not PTSD renders the Veteran unemployable.

The Veteran has been rated 70 percent disabled throughout the appellate period, reflecting "occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood...."  The descriptions of his PTSD manifestations, and the examiners' opinions of their severity, have been markedly consistent as well.  Global Assessment of Function (GAF) scores of 52 and 55 are assigned at 2008 and 2012 examinations.  Doctors. both treating and examining, have stressed that the Veteran's PTSD makes it very difficult for him to maintain employment.  He becomes anxious or depressed, does not interact well with co-workers or customers, resents and is suspicious of authority, and generally tends to isolate.  As a result, the Veteran reports that he has repeatedly been fired or laid off from numerous jobs due to his inability to be a "team player."  He also admits walking off jobs when counseled on his attitude.  His most successful employment was as a cab driver, where his interactions with anyone could be severely curtailed.  

Simply put, while the Veteran has demonstrated an ability to obtain gainful employment, his PTSD symptomatology has made it impossible for him to maintain such.  The Board cannot conceive of a job in which the Veteran would be able to maintain the degree of autonomy and isolation he apparently requires.  Therefore, a finding of TDIU is warranted.


ORDER

A 10 percent disability rating for gastritis is granted, subject to the regulations governing the award of monetary benefits.

Entitlement to a finding of TDIU is granted, subject to the regulations governing the award of monetary benefits.  



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


